Case 1:17-cr-00213-CRC Document 261 Filed 06/17/19 Page1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA

Vv.
Case No. 17-cr-213 (CRC)
MUSTAFA MUHAMMAD MUFTAH
AL-IMAM,

Defendant.

 

 

VERDICT FORM

COUNT ONE:

As to COUNT ONE, charging conspiracy to provide material support or resources,
knowing or intending that the material support or resources were to be used to prepare for, or to carry
out, one of the offenses listed in Counts Three through Seventeen:

Not Guilty: Guilty: J

Special Finding:

With respect to Count ONE, we the jury make the following Special Findings:

Resulting in Death

Not Guilty: Guilty:
COUNT TWO:

As to COUNT TWO, charging providing material support or resources, knowing or
intending that the material support or resources were to be used to prepare for, or to carry out, one of
the offenses listed in Counts Three through Seventeen, we the jury find the defendant:

Not Guilty: Guilty:
Special Finding:
With respect to Count TWO, we the jury make the following Special Findings:

Resulting in Death

Not Guilty: Guilty:
Case 1:17-cr-00213-CRC Document 261 Filed 06/17/19 Page 2 of 5

COUNT THREE (alternatives):

A. Felony Murder

As to COUNT THREE, charging felony murder of J. Christopher Stevens, an
internationally protected person, on or about September 11, 2012, we the jury find the defendant:

Not Guilty: Guilty:
B. Premeditated Murder
As to COUNT THREE, charging first degree premeditated murder of J. Christopher
Stevens, an internationally protected person, on or about September | 1, 2012, we the jury find
the defendant:
Not Guilty: Guilty:
COUNT FOUR (alternatives):

A. Felony Murder

As to COUNT FOUR, charging felony murder of Sean Patrick Smith, an officer or
employee of the United States, on or about September 11, 2012, we the jury find the defendant:

Not Guilty: Guilty:
B. Premeditated Murder
As to COUNT FOUR, charging first degree premeditated murder of Sean Patrick Smith,

an officer or employee of the United States, on or about September 11, 2012, we the jury find the
defendant:

Not Guilty: Guilty:
COUNT FIVE:
As to COUNT FIVE, charging first degree premeditated murder of Tyrone Snowden
Woods, an officer or employee of the United States, on or about September 12, 2012, we the jury
find the defendant:

Not Guilty: Guilty:
Case 1:17-cr-00213-CRC Document 261 Filed 06/17/19 Page 3of5

COUNT SIX:

As to COUNT SIX, charging first degree premeditated murder of Glen Anthony Doherty,
an officer or employee of the United States, on or about September 12, 2012, we the jury find the
defendant:

Not Guilty: Guilty:
COUNT SEVEN:

As to COUNT SEVEN, charging attempted murder of Scott Wickland, an officer or
employee of the United States, on or about September 11, 2012, we the jury find the defendant:

Not Guilty: Guilty:
COUNT EIGHT:

As to COUNT EIGHT, charging attempted murder of David Ubben, an officer or
employee of the United States, on or about September 12, 2012, we the jury find the defendant:

Not Guilty: Guilty:
COUNT NINE:

As to COUNT NINE, charging attempted murder of Mark Geist, an officer or employee
of the United States, on or about September 12, 2012, we the jury find the defendant:

Not Guilty: Guilty:
COUNT TEN:

As to COUNT TEN, charging killing J. Christopher Stevens, in the course of an attack on
a federal facility, that is, the U.S. Special Mission, involving the use of a firearm or a dangerous
weapon, on or about September 11, 2012, we the jury find the defendant:
Not Guilty: Guilty:
COUNT ELEVEN:

As to COUNT ELEVEN, charging killing Sean Patrick Smith, in the course of an attack
on a federal facility, that is, the U.S. Special Mission, involving the use of a firearm or a
dangerous weapon, on or about September 11, 2012, we the jury find the defendant:

Not Guilty: Guilty:
Case 1:17-cr-00213-CRC Document 261 Filed 06/17/19 Page 4of5

COUNT TWELVE:

As to COUNT TWELVE, charging killing Tyrone Snowden Woods, in the course of an
attack on a federal facility, that is, the Annex, involving the use of a firearm or a dangerous
weapon, on or about September 12, 2012, we the jury find the defendant:

Not Guilty: Guilty:
COUNT THIRTEEN:

As to COUNT THIRTEEN, charging killing Glen Anthony Doherty, in the course of an
attack on a federal facility, that is, the Annex, involving the use of a firearm or a dangerous
weapon, on or about September 12, 2012, we the jury find the defendant:

Not Guilty: Guilty:
COUNT FOURTEEN:

As to COUNT FOURTEEN, charging maliciously damaging or destroying U.S. property,
that is, the U.S. Special Mission, by means of fire or an explosive causing the death of J.
Christopher Stevens and/or Sean Patrick Smith, on or about September 11, 2012, we the jury find
the defendant:

Not Guilty: Guilty:
COUNT FIFTEEN:

As to COUNT FIFTEEN, charging maliciously damaging or destroying U.S. property,
that is, the Annex, by means of fire or an explosive causing the death of Tyrone Snowden Woods
and/or Glen Anthony Doherty, on or about September 12, 2012, we the jury find the defendant:

Not Guilty: Guilty:
COUNT SIXTEEN:

As to COUNT SIXTEEN, charging maliciously destroying or injuring dwellings and
property, that is, the U.S. Special Mission, and placing lives in jeopardy within the special
maritime and territorial jurisdiction of the United States or attempting to do the same, on or
about September 11, 2012, we the jury find the defendant:

Not Guilty: Guilty: J
Case 1:17-cr-00213-CRC Document 261 Filed 06/17/19 Page5of5

COUNT SEVENTEEN:

As to COUNT SEVENTEEN, charging maliciously destroying or injuring dwellings and
property, that is, the Annex, and placing lives in jeopardy within the special maritime and
territorial jurisdiction of the United States or attempting to do the same, on or about September
12, 2012, we the jury find the defendant:

Not Guilty: Guilty:

pate: (9/13/14 FOREPERSON
